[DO NOT PUBLISH]
              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 10-12164                ELEVENTH CIRCUIT
                           Non-Argument Calendar               MAY 20, 2011
                         ________________________               JOHN LEY
                                                                 CLERK
                     D.C. Docket No. 4:09-cv-00187-HLM


MS. SERPENTFOOT,
                                                            Plaintiff - Appellant,

                                    versus

ROME CITY COMMISSION,
WRIGHT BAGBY,
KIM CANADA,
BILL COLLINS,
JAMIE DOSS, et al.,
                                                         Defendants - Appellees.
                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________
                              (May 20, 2011)

Before TJOFLAT, EDMONDSON and CARNES, Circuit Judges.


PER CURIAM:

     Ms. Serpentfoot, proceeding pro se, appeals the dismissal of her second
amended civil complaint for failure to state a claim, Fed.R.Civ.P. 12(b)(6). No

reversible error has been shown; we affirm.

       Serpentfoot filed a complaint against many defendants including (1) the

Commission for the city of Rome, Georgia (“City”) and its commissioners; (2) the

Floyd County Commission (“County”) and its commissioners; and (3) state court

judges, a magistrate judge, and a prosecutor. She alleged that the City and County

defendants committed many wrongs against her in relation to elections, the

conduct of meetings, and the treatment of certain property. She also alleged

wrongs by the judges and prosecutor in relation to previous criminal cases against

her. Serpentfoot sought damages and injunctive relief.

       The district court observed that Serpentfoot’s complaint was “no model of

clarity” and acknowledged the “shotgun” nature of her pleading. Still, the court

reviewed thoroughly Serpentfoot’s first and second amended complaints and

engaged in a detailed analysis of her claims.1 The district court dismissed all

claims for damages against all defendants for reasons including immunity, statute

of limitations, res judicata, failure to state a claim, and lack of subject-matter

       1
           Throughout this litigation, it has been difficult to discern Serpentfoot’s precise claims.
We commend the district court for sorting through all the claims. See Morro v. City of
Birmingham, 117 F.3d 508, 515 (11th Cir. 1997) (noting that “[t]he use of shotgun pleadings in
civil cases is a ubiquitous problem,” and that “it is particularly important for district courts to
undertake the difficult, but essential, task of attempting to narrow and define the issues before
trial”) (internal quotation omitted).

                                                  2
jurisdiction. But the court ordered an additional round of briefing on

Serpentfoot’s claim (for injunctive relief) that the Christian prayers that opened

City and County Commission meetings violated the First Amendment. After

reviewing the parties’ responses, the court determined that Serpentfoot had alleged

no facts that the City’s or County’s prayer practice either advanced one faith or

disparaged another, and dismissed this final claim.

      We review de novo a district court’s Rule 12(b)(6) dismissal. Clark v.

Riley, 595 F.3d 1258, 1264 (11th Cir. 2010). And we construe liberally pro se

pleadings. See Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir.

1998). We address each of Serpentfoot’s appellate arguments in turn.

      On her prayer claim, Serpentfoot maintains that the City’s and County’s

prayers disparaged her religion. Sectarian prayers offered before the opening of

legislative meetings do not violate the Establishment Clause, unless the prayers

were meant to advance any religion or to disparage another religion. See Pelphrey

v. Cobb County, Ga., 547 F.3d 1263, 1271 (11th Cir. 2003). Although

Serpentfoot argues in general fashion that the prayers disparaged her religion, she

alleged no facts showing that the prayers opening the City’s and County’s

meetings had the effect of advancing or disparaging a certain religion; her mere

suppositions to the contrary do not entitle her to relief. See Bell Atl. Corp. v.

                                          3
Twombly, 127 S.Ct. 1955, 1964-65 (2007) (explaining that plaintiff’s obligations

to show the grounds of her entitlement to relief require more than labels and

conclusions and that allegations must rise above the speculative level).

      The district court applied the doctrine of res judicata to Serpentfoot’s claim

for injunctive relief to stop future non-historical development at the gravesite of a

Cherokee Chief. Serpentfoot argues that res judicata did not apply because her

present complaint was about different development projects than her earlier

complaint; and, thus, the complaints did not involve the same causes of action. To

determine whether the same cause of action is involved, “we must decide whether

the actions arise out of the same nucleus of operative fact, or are based upon the

same factual predicate.” Davila v. Delta Air Lines, Inc., 326 F.3d 1183, 1187 (11th

Cir. 2003) (internal quotation omitted).

      Serpentfoot’s earlier lawsuit alleged that the City defendants were involved

in a development project that would destroy the home and gravesites of her

Cherokee ancestors. The instant lawsuit is based on those same facts. That

Serpentfoot’s current lawsuit referred to different development projects than the

first lawsuit does not change that the lawsuits were based on the same factual




                                           4
predicate that commercial development would destroy the gravesite.2

       Serpentfoot contends that the district court had subject-matter jurisdiction

over her election fraud claim. In her complaint, Serpentfoot alleged that

defendants scheduled a County election for a Special Purpose Local Option Sales

Tax (“SPLOST”) on a City SPLOST election date, which diluted County voter

turnout and, thus, infringed upon her equality of franchise. Federal courts will not

intervene in “garden variety election disputes” to “examine the validity of

individual ballots or supervise the administrative details of a local election,”

because such disputes do not rise to the level of a constitutional deprivation.

Curry v. Baker, 802 F.2d 1302, 1314-15 (11th Cir. 1986). And if a plaintiff has

not been deprived of a constitutional right, courts lack jurisdiction over a 42

U.S.C. § 1983 claim. Gamza v. Aguirre, 619 F.2d 449, 452 (5th Cir. 1980).

Serpentfoot’s allegations show, at most, a single instance of vote dilution and not

an election process that has “reached the point of patent and fundamental

unfairness” indicative of a due process violation. See Roe v. Alabama, 43 F.3d

574, 580 (11th Cir. 1995).

       Serpentfoot claims that the district court’s statute of limitations rulings on



       2
          Serpentfoot does not challenge that the other elements of res judicata were met or the
district court’s decision that collateral estoppel barred this claim against the County defendants.

                                                 5
her section 1983 and RICO claims were in error because she complained of

continuing violations and defendants have not ceased their wrongdoings. But the

statute of limitations began to accrue on these claims when Serpentfoot knew or

should have known that she suffered the injury that formed the basis of her

complaint, not upon the eventual termination of defendants’ misdeeds. See

Rotella v. Wood, 120 S.Ct. 1075, 1080 (2000); Chappell v. Rich, 340 F.3d 1279,

1283 (11th Cir. 2003).3

       The district court dismissed the judges and prosecutor on grounds of

absolute immunity. On appeal, Serpentfoot argues that these defendants were

unentitled to immunity because they violated their oaths of office and her

constitutional rights. But Serpentfoot has not shown that the judges acted outside

their judicial capacity in sentencing Serpentfoot in a criminal case and in requiring

her to “un-file” a complaint at the clerk’s office. See Sibley v. Lando, 437 F.3d

1067, 1070 (11th Cir. 2005) (explaining that judges are entitled to absolute

immunity for acts taken in their judicial capacity and with jurisdiction, even if

       3
          To the extent Serpentfoot’s RICO claim was not barred by the statute of limitations, the
district court concluded that Serpentfoot had not plead sufficiently a RICO violation.
Serpentfoot’s argument to the contrary is unavailing. Her allegations -- about harassment from
building inspectors for failure to comply with certain codes, election fraud, and the issuance of
false arrest warrants against her -- fall far short of conduct constituting a criminal violation
necessary to show a pattern of racketeering activity under the RICO statute. See 18 U.S.C. §
1961(1) (defining racketeering as any act that is indictable under a lengthy list of state and federal
criminal offenses).

                                                  6
such acts are malicious or in excess of their jurisdiction). And the prosecutor also

was entitled to absolute prosecutorial immunity because the issuance of arrest

warrants against Serpentfoot fell within the prosecutor’s role as an advocate for

the state. See Rehberg v. Paulk, 611 F.3d 828, 837 (11th Cir. 2010).

       Serpentfoot has demonstrated no error in the district court’s dismissal of her

second amended complaint; and we affirm.4

       AFFIRMED.




       4
         Serpentfoot raises many claims unrelated to the district court’s reasons for dismissing
her complaint -- including the court’s failure to address her standing and failure to determine
whether defendants were entitled to qualified immunity -- that we need not decide now. In
addition, we have considered Serpentfoot’s general arguments that the district court did not
accept her fact allegations as true and that the court erred in denying reconsideration; and we
conclude that these arguments are without merit.

                                                7